Citation Nr: 1116549	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-12 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in January 2011 the Veteran requested a copy of his claims file.  In is unclear whether any action has been taken on this request, however.  As the claim is being remanded the RO should clarify whether this request has already been responded to, and if not, it should take appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hepatitis C, which asserts was contracted in service.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and these matters are remanded to the RO/AMC for further action as described below.

As a preliminary matter, the Board notes that in correspondence from March 2011 the Veteran expressed some dissatisfaction with the individual representative assigned to him for his February 2011 hearing before a Veterans Law Judge.  However, the Veteran did not clearly express a desire to entirely terminate representation.  If the Veteran wishes to cease representation by the Veterans of Foreign Wars of the United States and/or to choose another representative, he must clearly revoke his representative's authority to represent him in writing and he must submit a new power of attorney indicating whom, if anyone, he wishes to represent him.  

Moreover, the Board notes that the Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in February 2011.  A signed statement from that time indicates that the Veteran wished to cancel his hearing.  However, shortly thereafter, in March 2011 electronic correspondence, the Veteran indicated that this cancellation was made in error and that he still wished to have a hearing before a Veterans Law Judge.  

The Board hereby grants the Veteran's motion for another hearing.  Specifically, the Board finds that the Veteran has demonstrated good cause in accordance with the provisions of 38 C.F.R. § 20.704(d) and his motion to reschedule his hearing is granted. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran to determine whether he desires to revoke his representative's authority to represent him and whether he wishes to enlisted a new service organization as his representative.  If so, the Veteran should be instructed on the measures he must take to revoke VFW as his power of attorney.  The RO/AMC must then provide the Veteran with the appropriate VA forms in assigning the power of attorney to a new representative (i.e., VA Forms 21-22 and 22a).  

2.  Thereafter, the RO/AMC should take appropriate steps to contact the Veteran and schedule him for another videoconference hearing before a Veterans Law Judge.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to the Veteran's representative.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

